Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 9, 14, 16, and 17 are objected to because of the following informalities:  
	a. In line 1 of claim 1, (“PGM”) should be added after “metal”, and “(MOF)” should be added after the word “material”.
b. In the last line of claim 1, “catalytict” should be “catalytic”.
	c. In line 1 of claim 3, “comprises a La co-doped” should be “comprises La co-doped”; see, for example, paragraph [0013] of Applicants’ Specification. 
	d. In line 3 of claim 3, “Nb” is mentioned twice.  
	e. In lines 2 and 3 of claim 9, “group consisting of Ir, Ru, Pt, Rh, and Pd or combinations thereof” should be amended to recite “…Ir, Ru, Pt, Rh, Pd, and combinations thereof”.
	f. In lines 2 and 3 of claim 14, “a metal selected from the group consisting of Ir, Ru, Pt, Rh, and Pd or combinations thereof” should be amended to recite “…Ir, Ru, Pt, Rh, Pd, and combinations thereof”.
g. In line 2 of claim 16, “Nb” is mentioned twice.  
	h. In line 2 of claim 17, “have mixture” should be amended to recite “have a mixture”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is (and claims 2-12 depending therefrom are) indefinite due to the presence of the phrase “high surface area”; the term high” is relative term.
The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Examiner respectfully suggests that the phrase “with high surface area” be removed from claim 1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama et al. (JP 2012-200674; English translation provided by the Examiner).
	Regarding claims 13, 14, and 16, Toyama et al. teach a catalyst fiber (“nanofiber catalyst”) comprising a composite oxide fiber composed of a first oxide phase mainly made of a silica ingredient and, as a second oxide phase, a metal oxide phase composed of a metal other than silica.  The composite oxide fiber exhibits mesopores extending from the surface of the fiber towards the interior thereof.  The catalyst fiber further comprises particles of metallic ruthenium (“platinum group metal”) supported in the mesopores.  See the Abstract of Toyama et al., as well as page 3 of the English translation, which teaches manganese, cobalt, iron, zirconium, and tungsten as exemplary metals of the metal oxide composing the second oxide phase.
	In view of these teachings, Toyama et al. anticipate claims 13, 14, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (JP 2012-200674; English translation provided by the Examiner).
Regarding claim 15, Toyama et al. teach that, during the preparation of the catalyst fiber, an organic component contained therein is “basically oxidized, but depending on the conditions to be selected, it may remain in the fiber as carbon or carbide.  Even in such a state, when the target function is not hindered, it is used as it is.  However, when the target function is hindered, further oxidation treatment is performed.”  See page 5 of the English translation.  From this teaching, a catalyst fiber devoid of carbon (“carbon-free”) would have been envisioned by the skilled artisan.
	Regarding claim 17, Toyama et al. in Figures 1 and 4 depicts an embodiment in which ruthenium particles are supported by the aforementioned metal oxide fiber.  While these figures do not explicitly depict the presence of amorphous structures, the skilled artisan would have been motivated to reasonably expect the presence of amorphous structures of ruthenium in the aforementioned metal oxide fiber, absent the showing of convincing evidence to the contrary.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the limitations of these claims, wherein a platinum group metal-free metal organic framework material (MOF) comprising MOF crystals is prepared, a mixture of MOF crystals suspended in a polymer solution is formed, the MOF crystals and polymer mixture are subjected to electrospinning, forming porous and interconnected nanofibers having MOF crystals uniformly dispersed, the metal organic framework containing porous nanofiber is subjected to heat treatment to form carbon-based nanofibers, a platinum group metal is deposited on the carbon-based nanofibers to form a platinum group metal on nanofiber structure, and said structure is annealed to remove carbon and to form a PGM catalyst on a non-PGM metal oxide, carbon-free catalytic support.
	Exemplary prior art includes:
	1) Yang et al. (CN 10 6835362; cited by Applicants), which teaches the preparation of co-doped microsphere carbon fiber composite, wherein mixed solution comprising polymer material and MOF is prepared and subjected to electrospinning to obtain electrospun material, which is heated to 700-900°C under nitrogen atmosphere for 1 to 3 hours.  Examples depict heating electrospun materials at first and second temperatures; reading on “sequential thermolysis” in claim 4.  This reference does not teach or suggest the claimed step of depositing a platinum group metal (PGM) after heat treatment, followed by annealing to remove the carbon.
2) Kim et al. (U. S. Patent Publication No. 2017/0003272), which teaches a method, in which metal organic frameworks are synthesized, followed by synthesis of nanoparticle catalysts in cavities of the metal organic frameworks, mixing the metal organic frameworks including the synthesized nanoparticle catalysts into an electrospinning solution, in which a metal oxide precursor and a polymer are dissolved, to manufacture a complex electrospinning solution, electrospinning the complex electrospinning solution to manufacture a complex nanofiber in which the metal organic frameworks including the nanoparticle catalysts are coupled to a surface and/or inside of a metal oxide precursor/polymer complex nanofiber, and thermally treating the complex nanofiber to manufacture a porous semiconductor metal oxide complex nanofiber functionalized by uniformly distributing porous first metal oxide particles including the nanoparticle catalysts in an inside and on a surface of a second metal oxide nanofiber.  See paragraphs [0048]-[0069] of Kim et al.
	Kim et al. do not teach or suggest the limitations of Applicants’ claims regarding the formation of carbon-based nanofibers, or regarding the deposition of a platinum group metal thereon after the formation of said carbon-based nanofibers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 6, 2022